Citation Nr: 1450565	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability (claimed as vocal cord paralysis, dysphagia, hernia, and speech disturbance), stemming from July 23, 2008 surgery for esophageal cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is in the Virtual VA (electronic) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A careful review of the file indicates the Veteran has also filed a lawsuit under the Federal Tort Claim Act (FTCA) that involves the same matter on appeal before the Board.  There is no indication in the record on the outcome of the lawsuit or of what records and evidence has been generated or obtained as a result of this suit.  Nevertheless, the Board finds that these records are pertinent to the current appeal and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's pertinent VA treatment records since December 2011 and associated them with the claims file.

2.  Take the necessary steps to obtain all available records related to a FTCA lawsuit filed by the Veteran in May 2010 to include any medical records and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence that is not protected by privilege should be associated with the claims file.  If such records or unavailable, this fact should be noted in the claims file.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



